              Case 1:19-mc-00236-RA Document 1 Filed 05/03/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                        Misc. Case No.: 1:19-MC-236
RULE 45 SUBPOENA ISSUED to the NEW YORK
STATE DEPARTMENT OF FINANCIAL
SERVICES,                                               (Pending in the United States District
                                                        Court for the Northern District of
Regarding the United States District Court for the      Georgia, Atlanta Division, Case No.
Northern District of Georgia, Atlanta Division case     1:16-CV-04125-ODE-LTW)

FRED PONDER,
                              Plaintiff,
                 vs.
OCWEN LOAN SERVICING, LLC, ET. AL.,
                              Defendants.



                       NOTICE OF MOTION TO QUASH SUBPOENA


         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law dated May

3, 2019, and upon all other papers and proceedings heretofore filed and had herein, Defendant

Ocwen Loan Servicing, LLC (“Ocwen”), will hereby move this Court at a time and place to be set

by this Court, or as soon as counsel can be heard, for an order: (i) denying and quashing, pursuant

to Federal Rule of Civil Procedure 45(d)(3), the Subpoena served by Plaintiff Fred Ponder on

Ocwen and the New York State Department of Financial Services (“DFS”) in connection with

Fred Ponder v. Ocwen Loan Servicing, LLC; et al., 1:16-CV-04125-ODE-LTW, a case now

pending in the United States District Court for the District of Georgia, Atlanta Division; and (ii)

awarding Ocwen such other an further relief as the court deems just and proper.




71473084v.2
              Case 1:19-mc-00236-RA Document 1 Filed 05/03/19 Page 2 of 2



Dated: May 3, 2019
      New York, NY                            LOCKE LORD LLP

                                              By: /s/ Robert H. King
                                                 Robert H. King
                                                 Brookfield Place
                                                 200 Vesey Street, 20th Floor
                                                 Tel: (212) 912-2727
                                                 Email: robert.king@lockelord.com




71473084v.2
